Citation Nr: 0332531	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On April 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  With respect to the veteran's claimed 
in-service stressors, ask the veteran to 
provide the specific (beginning and 
ending) dates within a 60-day time 
period, and to specifically identify the 
individuals involved, their units and 
their duty stations, as well as the 
location and places of each of the 
following incidents: (Noted on a notice 
of disagreement submitted in April 2001, 
a VA Form 21-4142 submitted in June 2001, 
a Form 9 submitted in September 2001, and 
in statements dated in April, May, and 
September 2002)

(a)  The reports that the veteran 
was told that he was a "nobody" and/or 
that he was "worthless," that he was 
always assigned to "a dirty job," that 
he was accused of wrongdoing on a daily 
basis, and that he was denied promotions 
because of his race during service.

(b)  The report that many black 
sailors aboard U.S.S. Forrestal (CVA-59) 
went absent without leave (AWOL) from the 
ship and never returned because the 
racial environment on the ship was 
"unreal."

(c)  The report that "our lives 
were in danger at all times" while 
aboard U.S.S. Forrestal (CVA-59), 
specifically including a refueling 
accident, "a near-death accident," and 
that only black sailors were assigned 
hazardous duties, specifically including 
fighting fires.

(d)  The report that officers and 
enlisted personnel aboard U.S.S. 
Forrestal (CVA-59) tolerated and/or 
ignored the racial discrimination against 
black sailors assigned to the ship, 
specifically including the claim that 
"all blacks were treated like dogs," 
and that the way that senior officers and 
enlisted personnel "talked to the blacks 
was ungodly."

(e)  The report that First Class 
Petty Officer [redacted] and Second Class 
Petty Officer [redacted] told the veteran, 
"Blacks don't make it."

(f)  The report that sympathetic 
white sailors assigned to U.S.S. 
Forrestal (CVA-59) repeatedly asked the 
veteran how he could tolerate the racial 
discrimination that he experienced 
onboard ship.

(g)  The report that the veteran was 
involved in a court martial while aboard 
U.S.S. Forrestal (CVA-59).

Advise the veteran that this information 
is needed in order to obtain 
corroborative evidence of the alleged 
stressors and that he must be as specific 
as possible, as an adequate search for 
corroborating information cannot be 
properly conducted without the requested 
details.  Ask the veteran to identify the 
names, address, and unit numbers of 
people he identified previously who have 
knowledge of what happened to him during 
service.  Provide the veteran the option 
to submit written statements from persons 
with knowledge of what happened to him 
during service.  

2.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA): All 
records relating to the veteran's 
application for disability benefits filed 
on or around February 2000.  The 
veteran's Social Security Number is 169-
40-0954.  Request a copy of the veteran's 
SSA disability award decision and any 
records relied upon by the SSA in 
reaching this decision.  Associate the 
veteran's application for social security 
disability payments from the SSA with 
this claim.

3.  After associating with the claims 
file all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following examination:  a 
psychiatric examination to determine the 
nature, extent, and etiology of the 
veteran's current psychiatric disorder, 
to include PTSD (if diagnosed).  Send the 
claims folder to the examiner for review.  
All indicated studies should be 
conducted.  Based on a review of the 
claims folder and results of the 
examiner, the examiner is asked to 
address the following questions:
(a).  Does the veteran satisfy the 
criteria for a diagnosis of PTSD?  In 
addressing this question, the examiner is 
asked to clearly identify what 
stressor(s) is the precipitating factor 
for the disorder.  The examiner is also 
asked to comment on the private 
psychological examination reports dated 
in February, April, and June 2000 from 
Delaware County Psychological Services, 
Philadelphia, Pennsylvania.
(b).  If PTSD is demonstrated, 
specify whether the veteran has PTSD 
related to his military service, as 
opposed to any other traumatic event 
before or after service.  For purposes of 
determining whether PTSD due to service 
is present, the examiner may only 
consider an alleged in-service stressful 
event that is either confirmed by the 
service records or corroborated by other 
evidence of record.  
(c).  If a psychiatric disorder 
other than PTSD is diagnosed, the 
examiner(s) is asked to address the 
following questions: specify whether the 
veteran's psychiatric disorder, to 
include major depression, was caused by 
or had its onset during the veteran's 
period of military service from March 
1972 to March 1975, or; whether the 
veteran's psychiatric disorder, to 
include major depression, had its onset 
within one year of his separation from 
service?

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





